 

Exhibit 10.2

 

GREENCITY ACQUISITION CORPORATION

505 Eshan Road, Floor 6

Pudong New District

Shanghai, 200120

 

July 23, 2020

 

Cynthia Management Corporation

505 Eshan Road, Floor 6

Pudong New District

Shanghai, 200120

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Greencity Acquisition Corporation (the
“Company”) and Cynthia Management Corporation (“Cynthia”), dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on the NASDAQ Capital Market (the “Listing
Date”), pursuant to a Registration Statement on Form S-1 and prospectus filed
with the Securities and Exchange Commission (the “Registration Statement”) and
continuing until the earlier of the consummation by the Company of an initial
business combination or the Company’s liquidation (in each case as described in
the Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

(i)    Cynthia, shall make available, or cause to be made available, to the
Company, at 505 Eshan Road, Floor 6, Pudong New District, Shanghai, 200120 (or
any successor location of Cynthia), office space and administrative and support
services. In exchange therefor, the Company shall pay Cynthia the sum of $10,000
per month on the Listing Date and continuing monthly thereafter until the
Termination Date; and

 

(ii)     Cynthia hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public shareholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”), and hereby irrevocably waives any Claim it may have in
the future, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.

 

[Signature Page Follows]

 



 

 

  

  Very truly yours,       GREENCITY ACQUISITION CORPORATION         By: /s/ Ming
Zhang     Name: Ming Zhang     Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:       CYNTHIA MANAGEMENT CORPORATION           By:
/s/ Jianmin Yu     Name:  Jianmin Yu     Title: Sole Director  

 

[Signature Page to Administrative Services Agreement]

 

 



 

 